Citation Nr: 1104362	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from a service connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to January 
1978.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which, in pertinent part, denied entitlement to TDIU.  

The May 2006 rating decision also denied entitlement to an 
increased rating in excess of 70 percent for reflex sympathetic 
dystrophy with loss of use of the right hand.  However, a March 
2007 notice of disagreement limited the appeal to the issue of 
entitlement to TDIU.  

The Veteran has submitted additional evidence directly to the 
Board, accompanied by a waiver of local jurisdiction.  The Board 
has accepted this additional evidence for inclusion into the 
record on appeal.  See 38 C.F.R. § 20.800 (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In June 2007 VA Form 9, the Veteran that the issue of entitlement 
to service connection for posttraumatic stress disorder (PTSD) be 
reviewed.  The RO interpreted this as a claim to reopen the issue 
and sent a notice letter.  The issue has not yet been adjudicated 
by the RO.  

The claim for service connection for PTSD is inextricably 
intertwined with entitlement to TDIU, since TDIU depends on what 
conditions are service connected.  See Shields v. Brown, 8 Vet. 
App.346, 350-51 (1995); see also Flash v. Brown, 8Vet. App.332, 
338-40 (1995).  The Board cannot adjudicate the new service 
connection claim prior to adjudication by an agency of original 
jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 
(2006); see also Huston v. Principi, 18 Vet. App. 395, 402-03 
(2004).  Therefore, the TDIU issue must be remanded to allow for 
adjudication of the recent service connection claim.   
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of entitlement to 
service connection for PTSD.  

2.  If service connection for PTSD is 
granted, or if any new evidence is 
submitted regarding the Veteran's service 
connected disabilities that demonstrates a 
worsening of symptomatology or pertains to 
his ability to obtain and maintain gainful 
employment, refer the claims file to the 
April 2007 VA examiner, or schedule the 
Veteran for a new VA examination, for an 
opinion as to whether the service connected 
disabilities together preclude all gainful 
employment for which his education and 
occupational experience would otherwise 
qualify him.  

The examiner should provide a rationale for 
the opinion.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & 
Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

